Citation Nr: 0102250	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-18 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease and hiatal hernia, claimed as due to 
undiagnosed illness.

2.  Entitlement to service connection for chronic dermatitis 
of the hands and feet, basal cell carcinoma of the left 
forearm and right kneecap, and sun damage to the skin, 
claimed as undiagnosed illness.

3.  Entitlement to service connection for a deviated nasal 
septum, claimed as a residual of a fractured nose.

4.  Entitlement to service connection for post-traumatic 
lumbar syndrome and bilateral sacralization of L-5.

5.  Entitlement to service connection for residuals of a 
closed head injury with post-traumatic headaches.

6.  Entitlement to service connection for hepatitis-A and 
hepatitis-C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1976 to 
November 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, service connection 
for multiple disabilities was denied.  The appellant has 
clarified that his appeal is in regard to denial of service 
connection for: gastroesophageal reflux disease; sun damage, 
dermatitis of the hand and feet, basal cell carcinoma; 
deviated nasal septum claimed as a residual of a fractured 
nose; residuals of a back injury to include lumbar strain and 
sacralization of L5-S1; and closed head injury with post-
traumatic headaches.

The appellant has claimed service connection for interstitial 
lung disease, claimed as due to his Gulf War service.  Based 
on the evidence in the record, it seems that the RO has not 
acted upon the claim.  The Board refers the issue to the RO 
to take appropriate action with respect to this claim, as the 
Board does not have jurisdiction over this claim.  Absent a 
decision, a notice of disagreement, a statement of the case 
and a substantive appeal, the Board does not have 
jurisdiction of the issue.  Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993), Black v. Brown, 
10 Vet. App. 279 (1997), Shockley v. West, 11 Vet. App. 208 
(1998).  An application that is not in accord with the 
statute shall not be entertained.  38 U.S.C.A. § 7108 (West 
1991).  Furthermore, this Board Member cannot have 
jurisdiction of this issue.  38 C.F.R. § 19.13 (2000).  The 
veteran should be informed of any determination by separate 
letter that includes notification of appellate rights.  
38 C.F.R. § 3.103 (2000).  If there is any intent to appeal, 
there is an obligation to file a notice of disagreement and a 
substantive appeal after the issuance of the statement of the 
case.  38 C.F.R. § 20.200 (2000).

When the appellant filed his VAF-9 in August 1999, it was 
accompanied by a statement wherein he claimed entitlement to 
a total rating based on individual unemployability based on 
all of his service connected disabilities.  He is currently 
in receipt of a 100 percent evaluation for post-traumatic 
stress disorder effective September 23, 1997.  The 100 
percent evaluation was confirmed and continued in a March 
2000 rating decision.  The appellant's claim for a total 
compensation rating based on individual unemployability is 
rendered moot by the assignment of a 100 percent schedular 
rating post-traumatic stress disorder for so long as that 
rating remains in effect, as it is the lesser of the two 
benefits.


FINDING OF FACT

Gastroesophageal reflux disease and hiatal hernia were not 
shown in service and are not undiagnosed illnesses 
attributable to Persian Gulf service.


CONCLUSION OF LAW

Gastroesophageal reflux disease and hiatal hernia were not 
incurred in or aggravated by service, nor may they be related 
to service in the Persian Gulf. 38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.317 
(2000)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant alleges that he is entitled to service 
connection for gastroesophageal reflux disease and hiatal 
hernia, which he believes are manifestations of undiagnosed 
illness and a result of his service in the Persian Gulf.  
This appeal stems from a September 1998 rating decision that 
denied this claim.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more before December 31, 
2001 following such service.  38 U.S.C.A. § 1117 (West 1991); 
38 C.F.R. § 3.317 (2000).

Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (2000).  The list of signs and symptoms 
in 38 C.F.R. § 3.317(b) which may be manifestations of 
undiagnosed illness include gastrointestinal signs or 
symptoms.  38 C.F.R. § 3.317(b) (2000).

The appellant has not alleged, nor is there any evidence, 
that his claimed disabilities are based on combat service, 
therefore the provisions of 38 U.S.C.A. § 1154 (West 1991) do 
not apply.

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1998); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  Establishing direct service connection 
for a disability that was not clearly present in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The appellant and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  In a February 1998 
letter, the appellant was given notice of the evidence 
required by the RO to substantiate a claim for undiagnosed 
illness based on Persian Gulf service.  In September 1998, 
the appellant was given notice that he had not submitted 
evidence to substantiate his claims for gastroesophageal 
reflux disease.  By virtue of the Statement of the Case 
issued in May 1999, the appellant and his representative were 
advised of the evidence necessary to substantiate the claim.

All available service medical records were obtained and 
associated with the claims folder.  Service medical records 
were requested in August 1994, and the appellant was advised 
at the same time that he should submit any service records in 
his possession.  In August 1994, the National Personnel 
Records Center certified that all available service medical 
records were forwarded.  The RO made another request in June 
1998 for any additional service medical records specifically 
from the appellant's service in the Persian Gulf.  In July 
1998 the National Personnel Records Center certified that 
there were no additional records.  The claims folder contains 
service medical records through the appellant's separation in 
November 1991.  Service records have also been associated 
with the claims folder.

The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant, and in February 1998 
the appellant indicated that he had submitted all of the 
available evidence to support his claim.  The claims folder 
contains evidence from the VA Medical Center, Miami, South 
Miami Hospital, and Homestead Hospital.  It appears that all 
of the evidence identified by the appellant relative to these 
claims that is available has been obtained and associated 
with the claims folder.  VA examinations were conducted 
relative to each of the disabilities claimed, and a copy of 
the reports associated with the file.  Lay statements are 
also of record, and in a statement submitted in December 
1998, the appellant indicated he had no further lay 
statements to submit.  Furthermore, there is no indication 
from the appellant or the representative that there is 
outstanding evidence which would be relevant to this claim, 
rather in February 1998 he asserted that VA had all of the 
evidence he had been able to develop.

Once the duty to assist has been met, the Board proceeds to a 
merits determination.  At this time, the Board is under an 
obligation to weigh the competent evidence of record.  The 
truth and accuracy of the evidence need not be accepted.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  The weight and 
credibility of the evidence must be assessed.  Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  However, it is 
necessary for the Board to state the reasons and bases for 
the decision and point to a medical basis to support the 
decision.  Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Gastroesophageal reflux disease and hiatal hernia.

An enlistment examination dated in August 1976 documented a 
normal abdomen and viscera.  His abdomen and viscera were 
normal on examination in May 1980, December 1980, and 
December 1986, and he denied frequent indigestion or stomach 
trouble on both examinations.  In November 1991, he declined 
a separation examination.

A letter issued by the Office of the Secretary of Defense in 
July 1997 indicated that the appellant's unit may have been 
exposed to a very low level of nerve agents during his Gulf 
War service.

A VA examination was conducted in November 1994.  The 
appellant complained of hearing loss and tinnitus but had no 
other complaints.  On examination his abdomen was soft and 
nontender.  There was no mass or hernia.  At the time of a 
Persian Gulf Registry examination in December 1994, his 
abdomen was obese, soft, nontender and without masses.  There 
were positive bowel sounds.

He was admitted to South Miami Hospital in October 1995 for 
complaints of diffuse abdominal pain.  He had one episode of 
nausea and vomiting in the emergency room.  On re-examination 
his abdomen was soft and depressible, and non-tender.  
Ultrasound examination reflected the appearance of what could 
have been evidence of gastroenteritis.

His abdomen was soft on private medical examination in July 
1996.  An August 1996 upper gastrointestinal X-ray 
examination revealed a sliding hiatal hernia without reflux.  
The upper gastrointestinal tract was otherwise unremarkable.

The appellant's employer submitted a statement in September 
1997 that the appellant had taken most of his leave because 
of extreme fatigue or stomach problems.

In a November 1997 letter, a physician's assistant from the 
VA Medical Center outpatient medicine department wrote to the 
appellant's employer at the appellant's request.  He 
indicated that conditions including nausea, vomiting, sliding 
hiatal hernia, possible gastroenteritis, and other medical 
conditions were possibly related to the appellant's service 
in the Persian Gulf.

A VA examination was conducted in March 1998.  The appellant 
reported the onset of gastrointestinal symptoms in 1994, with 
heartburn and regurgitation.  The symptoms were worse 
postprandially and with recumbency.  On examination his 
abdomen was soft, nontender, nondistended and had normal 
bowel sounds.  There was no rebound or guarding, no 
tenderness and no organomegaly.  The examiner indicated that 
he had the classic symptoms of gastroesophageal reflux 
disease.  His lower abdominal discomfort was suggestive of an 
irritable bowel disease.

The appellant submitted a Persian Gulf Veterans Fact sheet 
that indicated that veterans who served in the Persian Gulf 
might be eligible for compensation if they suffered from 
chronic disability resulting from undiagnosed illness(es).  
The appellant indicated his belief that it would be fair only 
if the term became "diagnosed illness."  In additional 
statements he has indicated that he is entitled to 
presumptive service connection as a Persian Gulf veteran for 
gastroesophageal reflux disease, and that it is a 
manifestation of undiagnosed illness.

The preponderance of the evidence is against the claim for 
service connection for gastroesophageal reflux disease or 
hiatal hernia.  Neither condition was diagnosed in service, 
and his gastrointestinal examinations were normal throughout 
service.  By the appellant's own admission, the onset of his 
symptomatology was in 1994, which was years after his 
separation from service.  

We have considered the statement of the VA Medical Center 
physician assistant who indicated these symptoms were 
possibly related to service in the Persian Gulf.  Although we 
recognize that a physician's assistant has a degree of 
medical expertise, we afford his opinion lesser probative 
value in light of the fact that the writer is not a medical 
doctor.  Furthermore, since the opinion provided was entirely 
equivocal and he provided no support based on the evidence 
for his conclusions, we find that it is of no value in the 
Board's consideration.  No other examiner has provided a link 
by medical evidence to service for either hiatal hernia or 
gastroesophageal reflux disease.  The appellant also had one 
episode of gastroenteritis in 1995, which also was not 
attributed to service.  The possibility of irritable bowel 
disease has been suggested but this has not been confirmed 
nor attributed to service.

We have also considered the appellant's contentions that 
hiatal hernia and gastroesophageal reflux disease are 
manifestations of an undiagnosed illness attributable to 
Persian Gulf service.  However, his gastrointestinal 
complaints are not undiagnosed; rather, both private and VA 
examiners have related his complaints to gastrointestinal 
reflux disease or hiatal hernia.  Since his complaints have 
been attributed to a diagnosed condition, service connection 
for a disability the result of an undiagnosed illness 
pursuant to 38 C.F.R. § 3.317 is not available.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for gastroesophageal reflux disease and 
hiatal hernia is denied.


REMAND

Entitlement to service connection for hepatitis-A and 
hepatitis-C.

The appellant was treated for acute hepatitis in service in 
October 1986.  The infection was thought to be of a viral 
etiology.  A hepatitis profile was pending at the time of his 
release from the hospital.  Results from hepatitis testing 
taken on October 10th, 20th, and 28th, 1986 are present in the 
service medical records.

Post-service records indicate the presence of hepatitis-A 
markers and hepatitis-C antibodies.  Chronic hepatitis-C was 
diagnosed in VA Medical Center records in March 1998.

A medical opinion for compensation claims must be obtained 
when the evidence shows that the claimant has a current 
disability that may be associated with the claimant's active 
service and there is insufficient medical evidence to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C.A. § 5103A).  Competent evidence 
of inservice hepatitis has been presented.  Competent 
evidence of post-service hepatitis-C has been presented.  
Therefore a medical opinion must be obtained to determine 
whether there is an associated between the two.

Chronic dermatitis of the hands and feet, basal cell 
carcinoma of the left forearm and right kneecap, and sun 
damage to the skin, claimed as undiagnosed illness.

A VA examination was conducted in March 1998, wherein the 
examiner indicated that he was aware of prior skin biopsies 
and records from treatment in the Dermatology clinic that had 
not been made part of the record.  This evidence should be 
obtained and associated with the claims folder.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

This Remand serves as notice to the appellant that if he has 
competent evidence that links chronic dermatitis of the hands 
and feet or basal cell carcinoma to service, he must submit 
it.

Deviated nasal septum.
Post-traumatic lumbar syndrome and bilateral sacralization of 
L-5.
Residuals of a closed head injury with post-traumatic 
headaches.

The appellant alleges that he was beaten in service and that 
the residuals of that beating included a deviated nasal 
septum, a low back disability with sacralization of L5-S1, 
and a closed head injury with post-traumatic headaches, for 
which he believes service connection is also warranted.

Service records submitted by the appellant indicate that he 
was involved in an off-base altercation on August 10, 1991, 
at about 2:00 AM.  Official records indicated that he became 
involved in a verbal altercation with two Germans outside of 
an off-post bar.  A military policeman got between them and 
the appellant threatened and slapped the military policeman.  
The military policeman and the appellant got into a fight 
where blows were exchanged.  The appellant received 
lacerations to his head and face.  When queried after the 
fight, the appellant reported that he fell down and asked 
that the incident not be reported through official channels.  
He was observed by a military policeman to be wearing a 
button-down, blood-soaked shirt.  He was cooperative with 
fair speech.  He had lacerations to his face and head.  There 
was a strong odor of alcoholic beverages emitting from his 
breath.  His balance was swaying and he needed support.  He 
staggered and swayed when he walked.  His ability to 
understand instructions was fair and the effects of alcohol 
said to be extreme by observation.  The appellant was 
transported to a German clinic for medical treatment.  A 
German hospital worker reported to the military policeman 
that the appellant was being taken for X-ray examination of 
his head and the appellant left the room.  When the military 
policeman later searched for the appellant, he was told that 
the appellant had fled without his identification card.  He 
appeared to be severely affected by alcoholic beverages.  The 
appellant returned to the police station at 10:00 AM and was 
administered an intoxilyzer.  His blood alcohol content at 
10:59 AM was 0.87 percent.  A statement submitted by another 
witness indicated that the result was 0.67 percent and that 
the appellant had admitted that he had been under the 
influence of alcohol.  He declined further medical treatment.  
The appellant was charged with assault, communicating a 
threat, and drunk and disorderly conduct.  The policeman who 
struck him indicated that he punched the appellant in the 
face twice resulting in a laceration to the right cheek and a 
bloody nose.  He had no personal knowledge as to the cause of 
a scalp laceration.  The policeman reported that he 
intervened in an argument that was being conducted in German 
between the appellant and two Germans.  The appellant 
conversed with the police officer in German and threatened 
him.  The appellant then slapped the officer across the face 
and the fight ensued.

The appellant has contended that he was walking from the club 
to a taxi stand.  There were two men whom he thought were 
American soldiers in civilian clothing.  One of them yelled 
at him and he walked up and asked them what they wanted.  He 
could not remember exactly what was said.  He remembered 
being pushed and thrown off balance.  He was hit hard and 
fell to the sidewalk.  His face and head were beaten badly 
and he could not see who was hitting him because he had blood 
in his eyes.  The beating continued until a military 
policeman pulled the person off of the appellant.  The 
appellant reported that he asked that the incident not be 
reported because he did not want the problems that a report 
would create.  He was shocked after being told that his 
attacker had reported being assaulted by him.  He assumed 
that the two men he had been talking to beat him.  The 
appellant was taken to a German hospital.  He was taken for 
X-rays of his head and told to wait for the doctor.  He 
waited for 15 minutes and then got upset.  He could not find 
anyone including the military policeman who had brought him 
to the hospital, so he left and walked home. 

His wife submitted a statement that indicated that they 
returned to the German clinic where he was checked for 
concussion, broken nose and possible infection.  The results 
of the X-rays were not available and were to be forwarded to 
the Army.  In November 1991, the appellant declined a 
separation examination.  The appellant has indicated that the 
Army was unable to obtain those hospital records.

The appellant received an Article 15 for drunk and disorderly 
conduct as a result of this incident.  

VA examinations were conducted in March 1998.  The appellant 
reported that he injured his back in a scuffle with military 
police in August of 1991.  He was discharged soon after and 
did not seek any treatment until 1994.  Chronic low back 
strain with possible sacralization was diagnosed.

On examination for the brain and spinal cord, the appellant 
reported injuries in 1991 when he was struck about the head 
and back.  He was diagnosed with a history of a closed head 
injury with posttraumatic headaches, and chronic 
posttraumatic lumbar syndrome with mechanical findings in the 
right leg and no hard evidence of radiculopathy or 
myelopathy.

The Board cannot find any indication that the RO attempted to 
develop medical records from the German clinic where the 
appellant was apparently twice seen after the August 1991 
altercation.  The RO is obliged to attempt to develop these 
records.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this claim is REMANDED for the following action:

1.  The RO should obtain a medical 
opinion as to whether the appellant's 
current chronic hepatitis-C is related to 
inservice hepatitis.  The examiner should 
also indicate whether the appellant 
currently has hepatitis-A, and if so, 
whether it is related to inservice 
hepatitis. 

2.  The RO should obtain treatment 
records from the VA Medical Center, 
Miami, Dermatology Clinic, including skin 
biopsy results.

3.  The appellant must adequately 
identify the name and location of the 
German clinic where he was seen after the 
August 1991 altercation.  The RO should 
attempt to obtain any clinic records from 
the German clinic. 

4.  The RO must make an administrative 
determination as to whether any injuries 
stemming from the August 1991 altercation 
are the proximate result of the 
appellant's willful misconduct.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a Supplemental 
Statement of the Case.  The Supplemental 
Statement of the Case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 



